 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 443 
 
AN ACT 
To provide for the conveyance of certain property from the United States to the Maniilaq Association located in Kotzebue, Alaska. 
 
 
1.Conveyance of property 
(a)In generalAs soon as practicable after the date of the enactment of this Act, but not later than 180 days after such date, the Secretary of Health and Human Services (in this Act referred to as the Secretary) shall convey to the Maniilaq Association located in Kotzebue, Alaska, all right, title, and interest of the United States in and to the property described in section 2 for use in connection with health and social services programs. The Secretary’s conveyance of title by warranty deed under this section shall, on its effective date, supersede and render of no future effect on any Quitclaim Deed to the properties described in section 2 executed by the Secretary and the Maniilaq Association. 
(b)ConditionsThe conveyance required by this section shall be made by warranty deed without consideration and without imposing any obligation, term, or condition on the Maniilaq Association, or reversionary interest of the United States, other than that required by this Act or section 512(c)(2)(B) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458aaa–11(c)(2)(B)). 
2.Property describedThe property, including all land and appurtenances, to be conveyed pursuant to section 1 is as follows: 
(1)Kotzebue Hospital and landRe-Plat of Friends Mission Reserve, Subdivision No. 2, U.S. Survey 2082, Lot 1, Block 12, Kotzebue, Alaska, containing 8.10 acres recorded in the Kotzebue Recording District, Kotzebue, Alaska, on August 18, 2009. 
(2)Kotzebue Quarters aka KIC siteRe-plat of Friends Mission Reserve, U.S. Survey 2082, Lot 1A, Block 13, Kotzebue, Alaska, containing 5.229 acres recorded in the Kotzebue Recording District, Kotzebue, Alaska, on December 23, 1991. 
(3)Kotzebue Quarters aka Nana siteLot 1B, Block 26, Tract A, Townsite of Kotzebue, U.S. Survey No. 2863 A, Kotzebue, Alaska, containing 1.29 acres recorded in the Kotzebue Recording District, Kotzebue, Alaska, on December 23, 1991. 
3.Environmental liability 
(a)In generalNotwithstanding any other provision of Federal law, the Maniilaq Association shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination, including any oil or petroleum products, or any hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law, on any property described in section 2 on or before the date on which all of the properties described in section 2 were conveyed by quitclaim deed. 
(b)EasementThe Secretary shall be accorded any easement or access to the property conveyed as may be reasonably necessary to satisfy any retained obligations and liability of the Secretary. 
(c)Notice of hazardous substance activity and warrantyThe Secretary shall comply with section 120(h)(3)(A) and (B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)(A)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
